 Criminal Case Cover Sheet                                                                                                         U.S. District Court
                                                      FILED:   UNDER SEAL(E-GOVT ACQ


 Place of Offense;                      Q Under Seal                                                    Judge Assigned:

 City:     Dulles                       Superseding Indictment:                                         Criminal No.          1:19-cr-


 County: Loudoun                        Same Defendant:                                                 New Defendant:


                                        Magistrate Judge Case No 1:19-mj-188                            Arraignment Date:

                                        Search Warrant Case No.                                         R. 20/R.40 From:

 Defendant Information:


 Defendant Name: Georgiy Seryogin                              Alias(es); George Seryogin               □ Juvenile FBI No.

 Address:               XXXXXXXXXXX, Watertown, MA 02472


 Employment:

 Birth Date: XXXX/1971           SSN: XXXX-7476             Sex:     Male             Race: White                 Nationality:     R ussia and U.S.


 Place of Birth:                     Height:         Weight:                Hair:           Eyes:                 Scars/Tattoos


□ Interpreter Language/Dialect:                                                     Auto Description:

Location/Status:


Arrest Date: 4/23/2019                   □ Already In Federal Custody as of:                                        in:



□ Already in State Custody               ^ On Pretrial Release               □ Not in Custody

□ Arrest Warrant Requested               □Fugitive                           ^ Summons Requested

□ Arrest Warrant Pending                 □ Detention Sought                  n Bond

Defense Counsel Information:


Name:      Law Firm of Price Benowitz, LLP                         □ Court Appointed          Counsel Conflicts

Address: 10505 Judicial Drive, Ste 101, Fairfax VA 22030           □ Retained

Phone:     (703) 340-8033                                          □ Public Defender                              ■ □ Federal Public Conflicted Out
U.S. Attorney Information:

AUSA(s): Raj Parekh                                                          Phone: (703) 299-3725                 Bar No.

Complainant Agency - Address & Phone No. or Person & Title:

 Special Agent Jeffrey Fuller, Federal Bureau of Investigation, Washington Field Office
U.S.C. Citations:       Code/Section                  Offense Charged                               Countfs)              Capital/Felonv/Misd./Pettv

  Setl:             18 U.S.C§ 2244(b) a rjg)   Abusive Sexual Contact Aboard ani                                          Felony

  Set 2:            18 U.S,C.113(a)(5) an<     Simple Assault with the Special Airg                                       Misdemeanor


  Date:             4/24/2019                  AUSA Signature:                                                             may be continued on reverse
